UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 27, 2015 ALTA MESA HOLDINGS, LP (Exact name of registrant as specified in its charter) Texas 333-173751 20-3565150 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 15021 Katy Freeway, Suite 400 Houston, Texas, 77094 (Address of principal executive offices) (281) 530-0991 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 — Regulation FD Item 7.01 Regulation FD Disclosure On March 27, 2015, the Registrant posted to its website a copy of its hedging schedule for oil and natural gas as of March 16, 2015. A copy of the hedging schedule is attached as Exhibit 99.1 to this Form 8-K. The information included in this Item 7.01 and in Exhibit 99.1 to this Current Report on Form 8-K shall not be deemed “filed” for purposes of or otherwise subject to the liabilities under Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof, except as shall be expressly set forth by specific reference in such filing, regardless of any general incorporation language in such filing. Section 9 — Financial Statements and Exhibits Item9.01. Financial Statements and Exhibits. (d)Exhibits ExhibitNumber Title of Document Hedging Schedule as of March 16, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALTA MESA HOLDINGS, LP March 27, 2015 By: /s/ Michael A. McCabe Michael A. McCabe, Vice President and Chief Financial Officer of Alta Mesa Holdings GP, LLC, general partner of Alta Mesa Holdings, LP Exhibit Index Exhibit Number Title of Document Hedging Schedule as of March 16, 2015.
